Detailed Correspondence

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on Applicant's amendments to claims 1 – 5 and 7 – 23, the §112 rejection noted in the last correspondence has been vacated. The §101 rejection has been withdrawn as well.

Response to Arguments
Applicant’s arguments, see remarks, filed 12 November 2021, with respect to claims 1 - 23 have been fully considered and are persuasive.  The rejection of claims 1 -23 noted in the last correspondence has been withdrawn. 




Allowable Subject Matter
Claims 1 – 23 are allowed in view of Applicant’s amendments and argument and the following is a statement of reasons supporting the allowable subject matter.

In the context of fixed-route service system for connected and automated vehicle highway (CAVH) systems, the system configured to a) train and calibrate fix-route service parameters, b) plan and execute plans, and c) provide or optimize vehicle navigation, vehicle guidance, or vehicle control before, during, and after CAVH trips; wherein the system comprising a Roadside Intelligent Unit (RSU), a Traffic Control Unit/Traffic Control Center (TCU/TCC), a CAVH cloud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663